DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on June 7, 2021, Applicant amended claims 1, 3-16, and 18-21.
Applicant cancelled claim 17.
Applicant added new claim 22.
In the non-final rejection of March 9, 2021, Examiner objected to the Abstract. Applicant amended the Abstract. Objection is withdrawn.
Examiner objected to the Disclosure. Applicant amended the Disclosure. Objection is withdrawn.
Examiner objected to claims 1-3, 5-9, 11-18, and 20. Applicant amended claims 1, 3, 5-9, 11-16, 18, and 20, and cancelled claim 17; however, Applicant did not address all of the objections. Objection is maintained.
Examiner rejected claims 1-21 under 35 U.S.C. 112(b). Applicant amended claim 5-7, 9, 10, 13, 15, 18, and 20, and argued: Applicant respectfully submits that the claims are not indefinite by the use of the terms "substantially" or "about". The rejection does not provide an adequate reason for the terms being indefinite. Moreover, the term "substantially" is a commonly use term in claim drafting and accepted by the courts as noted in MPEP § 2173.05(b). The rejection does not provide a reasonable basis for the term being indefinite to one skilled in the  relative terms which render the claims indefinite. The relative terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, the claims or Specification do not recite the standard deviation allowed for understanding of “substantially equal” or “about 30 degrees” (by example only and applicable to other relative terms in the claims). Rejection is maintained.
Currently, claims 1-16 and 18-22 are under examination.

Claim Objections
Claims 1, 2, 9, 10, 13, 15, 16, and 20-22 are objected to because of the following informalities: 
	In regards to claim 1 (line 3), the term “second end portion” should be changed to “and a second end portion”.
	In regards to claim 1 (line 5), the term “a second open end” should be changed to “the second open end”.

	In regards to claim 2 (line 3), the term “a distance” should be changed to “the distance”.
	In regards to claim 9 (line 2), the term “an angle” should be changed to “the first angle”.
	In regards to claim 10 (lines 2-3), the term “said first bevel portion” should be changed to “sad first beveled portion”.
	In regards to claim 13 (line 11), the term “said end portion” should be changed to “said first end portion”.
	In regards to claim 13 (line 12), the term “said first beveled portion” should be changed to “said first beveled end portion”.
	In regards to claim 13 (lines 13-14), the term “said first beveled portion” should be changed to “said first beveled end portion”.
	In regards to claim 15 (line 2), the term “a inclined angle” should be changed to “an inclined angle”.
	In regards to claim 16 (line 2), the term “said first radial thickness” should be changed to “said radial thickness”.
	In regards to claim 16 (line 3), the term “said first beveled portion” should be changed to “said first beveled end portion”.
	In regards to claim 20 (line 10), the term “radius” should be changed to “a radius”.
	In regards to claim 21 (line 2), the term “a distance” should be changed to “the distance”.
	In regards to claim 21 (line 2), the term “substantially is equal” should be changed to “is substantially equal”.
	In regards to claim 21 (line 2), the term “a radius” should be changed to “the radius”.

	In regards to claim 22 (line 3), the term “said first bevel portion” should be changed to “said first beveled portion”.
	In regards to claim 22 (line 4), the term “a second bevel portion” should be changed to “a second beveled portion”.
	In regards to claim 22 (line 4), the term “said first bevel portion” should be changed to “said first beveled portion”.
	In regards to claim 22 (lines 4-5), the term “said second bevel portion” should be changed to “said second beveled portion”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 18, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
	In regards to claim 1 (line 9), the claim recites: a tapered portion “extending from said first end portion”; however, such is new matter not described in the Specification. The Specification (paragraph [0041]) instead recites: “first end portion 28 of catheter 24 has” a tapered portion 44. Thus claim 1 reciting the tapered portion “extending from said first end portion”, which is understood to mean that the tapered portion is not part of the first end portion, is different from the Specification disclosing that “the first end portion… has” the tapered portion, which is understood to mean that the tapered portion is part of the first end portion. Claims 2-12 and 22 are rejected by virtue of being dependent upon claim 1.
	In regards to claim 9 (line 4), the claim recites: said third angle is “3-4°”; however, such is new matter not described in the Specification. The Specification (paragraph [0035]) differently recites: a taper angle of “about 3-4 degrees”. Claim 10 is rejected by virtue of being dependent upon claim 9.
	In regards to claim 18 (lines 5-6), the claim recites: a third angle of “3-4°”; however, such is new matter not described in the Specification. The Specification (paragraph [0035]) differently recites: a taper angle of “about 3-4 degrees”. 
	In regards to claim 22 (lines 2-3), the claim recites: a tapered portion “extending from said first end portion” toward said second end portion; however, such is new matter not described in the Specification. The Specification (paragraph [0041]) instead recites: “first end portion 28 of catheter 24 has” a tapered portion 44. Thus claim 1 reciting the tapered portion “extending from said first end portion”, which is understood to mean that the tapered portion is not part of the first end portion, is different from the Specification disclosing that “the first end 

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject  matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1 (line 11), the term "substantially a distance equal" is a relative term which renders the claim indefinite. The term "substantially a distance equal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-12 and 22 are rejected by virtue of being dependent upon claim 1.
	In regards to claim 2 (line 3), the term "substantially equal" is a relative term which renders the claim indefinite. The term "substantially equal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 3-12 are rejected by virtue of being dependent upon claim 2.
	In regards to claim 5 (line 2), the term "about 30 degrees" is a relative term which renders the claim indefinite. The term "about 30 degrees" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not 
	In regards to claim 5 (line 4), the term "about 0.003 inch" is a relative term which renders the claim indefinite. The term "about 0.003 inch" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	 In regards to claim 7 (line 2), the term "about 0.0029" is a relative term which renders the claim indefinite. The term "about 0.0029" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In regards to claim 11 (line 2), the term "about 30 degrees" is a relative term which renders the claim indefinite. The term "about 30 degrees" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	In regards to claim 11 (line 3) recites “a tapered portion”. Claim 11 depends upon claim 2, which depends upon claim 1. Claim 1 (line 9) recites “a tapered portion”. It is unclear whether the two recitations refer to the same component or to different components.
	In regards to claim 11 (lines 3-4), the term "about 4 degrees" is a relative term which renders the claim indefinite. The term "about 4 degrees" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	In regards to claim 12 (line 2), the term "about 24 degrees" is a relative term which renders the claim indefinite. The term "about 24 degrees" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would 
	In regards to claim 12 (lines 3-4), the term "about 30 degrees" is a relative term which renders the claim indefinite. The term "about 30 degrees" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	In regards to claim 12 (line 4) recites “a tapered portion”. Claim 12 depends upon claim 2, which depends upon claim 1. Claim 1 (line 9) recites “a tapered portion”. It is unclear whether the two recitations refer to the same component or to different components.
	In regards to claim 12 (line 5), the term "about 3 degrees" is a relative term which renders the claim indefinite. The term "about 3 degrees" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	In regards to claim 13 (lines 7-8), the claim recites the limitation “said longitudinal member”. There is insufficient antecedent basis for this limitation in the claim. Claims 14-19 are rejected by virtue of being dependent upon claim 13.
	In regards to claim 13 (lines 9 and 10), the term "substantially equal" in two recitations is a relative term which renders the claim indefinite. The term "substantially equal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 14-19 are rejected by virtue of being dependent upon claim 13.
	In regards to claim 15 (line 2), the term "about 30 degrees" is a relative term which renders the claim indefinite. The term "about 30 degrees" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

	In regards to claim 16 (line 3), the term "about 0.0029" is a relative term which renders the claim indefinite. The term "about 0.0029" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In regards to claim 18 (line 5) recites “a tapered portion”. Claim 18 depends upon claim 13. Claim 13 (line 15) recites “a tapered portion”. It is unclear whether the two recitations refer to the same component or to different components.
	In regards to claim 18 (line 5) recites “a third angle”. Claim 18 depends upon claim 13. Claim 13 (line 15) recites “a third angle”. It is unclear whether the two recitations refer to the same component or to different components.
	In regards to claim 19 (line 2), the claim recites the limitation “said first open end”. There is insufficient antecedent basis for this limitation in the claim.
	In regards to claim 19 (line 3), the claim recites the limitation “said tapered first beveled end portion”. There is insufficient antecedent basis for this limitation in the claim.
	In regards to claim 20 (line 6), the claim recites the limitation “the first end portion”. There is insufficient antecedent basis for this limitation in the claim. Claim 21 is rejected by virtue of being dependent upon claim 20.
	In regards to claim 20 (line 8), the claim recites “a second angle”. Claim 20 (line 7) previously recites “a second angle”. It is unclear whether the two recitations refer to the same 
	In regards to claim 21 (line 2), the term "substantially is equal" is a relative term which renders the claim indefinite. The term "substantially is equal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In regards to claim 21 (line 4), the term "substantially to" is a relative term which renders the claim indefinite. The term "substantially to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In regards to claim 22 (line 2) recites “a tapered portion”. Claim 22 depends upon claim 1. Claim 1 (line 9) recites “a tapered portion”. It is unclear whether the two recitations refer to the same component or to different components.
	In regards to claim 22 (line 6) recites “said tapered portion”. Claim 22 (line 2) previously recites “a tapered portion”. Claim 22 depends upon claim 1. Claim 1 (line 9) also recites “a tapered portion”. It is unclear which tapered portion is being referred to in claim 22 (line 6) reciting “said tapered portion”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al (US 2012/0022502).
	In regards to claim 1, Adams et al teaches a medical device (Figures 3A-3B, intravenous catheter [314]) comprising: 
an elongate member [314] comprising a sidewall (catheter wall [354]), a first end portion with a first open end (catheter opening [342]), second end portion with a second open end (at proximal end of catheter [314])
a fluid pathway (catheter lumen [380]) extending through the elongate member between the first open end and a second open end (at proximal end of catheter [314])
said first end portion having an inner surface forming the fluid pathway (Figure 3B) and an outer surface (Figure 3A)
said outer surface of said first end portion having a first beveled portion (labeled in Figure 3B below) converging at said first open end and a tapered portion (labeled in Figure 3B below) extending from said first end portion, and where said sidewall at said first end portion has a first radial thickness at a location spaced from said first open end substantially a distance equal to a radius of said fluid pathway to inhibit occlusion of said first open end during use (Figure 3B)

    PNG
    media_image1.png
    773
    1014
    media_image1.png
    Greyscale

	In regards to claim 2, Adams et al teaches wherein said medical device is a flexible catheter (paragraph [0041]) having a critical bend point at said location spaced from said first open end a distance substantially equal to said radius of the fluid pathway at said first open end (Figure 3B).  
	In regards to claim 3, Adams et al teaches wherein the critical bend point is positioned along said first beveled portion (Figure 3B).  
	In regards to claim 4, Adams et al teaches wherein said sidewall at said critical bend point is spaced between said first beveled portion and said second open end (Figure 3B).
	In regards to claim 6, Adams et al teaches wherein said catheter at said critical bend point has a radial thickness to resist the first open end of said catheter from folding and occluding during insertion and during use (Figure 3B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al, as applied to claim 2 above.
	In regards to claim 5, Adams et al is silent about wherein said first beveled portion is at an inclined angle of about 30 degrees relative to a longitudinal axis of said elongate member and where said catheter at said critical bend point has a radial thickness of about 0.003 inch. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said first beveled portion, of the device of Adams et al, to be at an inclined angle of about 30 degrees relative to a longitudinal axis of said elongate member, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Adams et al would not operate differently with the first beveled portion at the claimed inclined angle. Further, Applicant places no criticality on the claimed inclined angle. And it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said catheter at said critical bend point, of the modified device of Adams et al, to have a radial thickness of about 0.003 inch, since Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Adams et al would not operate differently with the catheter at the critical bend point having the claimed radial thickness. Further, Applicant places no criticality on the claimed radial thickness.
	In regards to claim 7, Adams et al is silent about wherein said catheter is between 24 gauge and 28 gauge, said first radial thickness is about 0.0029 to 0.004 inch and said first beveled portion is at an angle of not more than 30°. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said catheter, of the device of Adams et al, to be between 24 gauge and 28 gauge, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Adams et al would not operate differently with the claimed gauge. Further, Applicant places no criticality on the claimed range of the gauge. And it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said first radial thickness, of the modified device of Adams et al, to be about 0.0029 inch to 0.004 inch, since it has been held that “where the only difference between the prior art and the Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Adams et al would not operate differently with the claimed first radial thickness. Further, Applicant places no criticality on the claimed first radial thickness. And it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said first beveled portion, of the modified device of Adams et al, to be at an angle of not more than 30°, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Adams et al would not operate differently with the first beveled portion at the claimed angle. Further, Applicant places no criticality on the claimed angle.
	In regards to claim 11, Adams et al teaches that said first end portion further includes a tapered portion (labeled in Figure 3B above) extending from said first beveled portion; however, Adams et al is silent about wherein said first beveled portion is at an angle of about 30 degrees and said tapered portion at an angle of about 4 degrees relative to a longitudinal axis of said elongate member. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said first beveled portion, of the device of Adams et al, to be at an angle of about 30 degrees, since it has been held that Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Adams et al would not operate differently with the first beveled portion at the claimed angle. Further, Applicant places no criticality on the claimed angle. And it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said tapered portion, of the modified device of Adams et al, to be at an angle of about 4 degrees relative to the longitudinal axis of said elongate member, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Adams et al would not operate differently with the tapered portion at the claimed angle. Further, Applicant places no criticality on the claimed angle. 
	
Claims 8-10, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al, as applied to claim 1 and 2 above, and further in view of Beal et al (US 2009/0105652).
	In regards to claim 8, Adams et al teaches wherein said first beveled portion (labeled in Figure 3B below) is at a first angle and said first end portion includes a second beveled portion 

    PNG
    media_image2.png
    769
    1068
    media_image2.png
    Greyscale

	In regards to claim 9, in the modified device of Adams et al and Beal et al, Adams et al teaches wherein said first beveled portion is at an angle greater than said second angle of said second beveled portion with respect to a longitudinal axis of said elongate member (Figure 3B); however, Adams et al does not teach to define a convex profile of said first end portion, and said third angle is 3-4°. Beal et al teaches wherein said first beveled portion is at an angle greater than said second angle of said second beveled portion with respect to a longitudinal axis of an elongate member [44] to define a convex profile of said first end portion (Figure 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first beveled portion that is at an angle greater than said second angle of said second beveled portion with respect to a longitudinal axis of said elongate member, of the modified device of Adams et al and Beal et al, to define a convex profile of said first end portion, as taught by Beal et al, as such will prevent deformation or peeling away of the Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Adams et al and Beal et al would not operate differently with the claimed third angle. Further, Applicant places no criticality on the claimed third angle. 
	In regards to claim 10, in the modified device of Adams et al and Beal et al, Adams et al does not teach wherein the first end portion defines a continuous curve between said first open end and said first bevel portion. Beal et al teaches wherein a first end portion defines a continuous curve between a first open end (open distal end [20B]) and said first bevel portion [52] (Figure 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first end portion, of the modified device of Adams et al and Beal et al, to define a continuous curve, as taught by Beal et al, as such will prevent deformation or peeling away of the distal end of the elongate member should the distal end encounter resistance or an obstacle during insertion by providing a smoothly 
	In regards to claim 12, Adams et al teaches that said first end portion has a second beveled portion (labeled in second copy of Figure 3B above) extending from said first beveled portion (labeled in second copy of Figure 3B above); however, Adams et al is silent about wherein said first beveled portion is at an angle of about 24 degrees and said second beveled portion at an angle of about 30 degrees and a tapered portion extending from said second beveled portion at an angle of about 3 degrees relative to a longitudinal axis of said elongate member. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said first beveled portion, of the device of Adams et al, to be at an angle of about 24 degrees, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Adams et al would not operate differently with the first beveled portion at the claimed angle. Further, Applicant places no criticality on the claimed angle. And it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said second beveled portion, of the modified device of Adams et al, to be at an angle of about 30 degrees, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Adams et al would not operate differently with the second beveled portion at the claimed angle. Further, Applicant places no criticality on the claimed angle. Further, Beal et al teaches a medical device (Figures 1A-3) comprising a first beveled portion [52] and a first end portion includes a second beveled portion [54] extending from said first beveled portion and a tapered portion extending from said second beveled portion (as paragraph [0030] states “the shaped region can include more than two curved portions”, which includes three curved portions, Beal et al is understood to teach a first beveled portion (first curved portion [52]), a second beveled portion (second curved portion [54]), and a tapered portion (third curved portion of the three curved portions)). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device, of Adams et al, to have a tapered portion, as taught by Beal et al, as the length, magnitudes, and shape configurations of the first end portion, which includes the first beveled portion, the second beveled portion, and the tapered portion, can be varied if desired (paragraph [0030]) in order to prevent deformation or peeling away of the distal end of the elongate member should the distal end encounter resistance or an obstacle during insertion by providing a smoothly curved and transitioning outer surface while also ensuring sufficient wall thickness at the distal end thereof, which in turn enables the elongate member to proceed past the obstruction or resistance without damaging the elongate member or patient vasculature (paragraph [0035]). However, Beal et al is silent about the tapered portion extending from said second beveled portion at an angle of about 3 degrees relative to a longitudinal axis of said elongate member. But it would have been Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device, of Adams et al and Beal et al, would not operate differently with the tapered portion at the claimed angle. Further, Applicant places no criticality on the claimed angle.
	In regards to claim 22, Adams et al teaches wherein said outer surface includes said first end portion (Figures 3A-3B), and where said first end portion comprises said first bevel portion and a second bevel portion (labeled in second copy of Figure 3B above), where said first bevel portion is at a first angle and said second bevel portion is at a second angle (Figure 3B); however, Adams et al does not teach a tapered portion extending from said first end portion toward said second end portion, said first angle being less than said second angle to form an annular recess in said first end portion, and where said tapered portion is at an angle less than said first angle and less than said second angle. Beal et al teaches a medical device (Figures 1A-3) wherein a first end portion comprises a first bevel portion [52] and a second bevel portion [54], and a tapered portion extending from said first end portion toward a second end portion (as paragraph [0030] states “the shaped region can include more than two curved portions”, which includes three curved portions, Beal et al is understood to teach a first beveled portion (first .

Claims 13-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al, and further in view of Beal et al
	In regards to claim 13, Adams et al teaches a medical device (Figures 3A-3B) comprising: 
a catheter having an elongate member [314] including a sidewall [354], a first end portion, a second end portion, and a first opening [342] at said first end portion and a second opening (at proximal end of catheter [314]) at said second end portion  19
a fluid pathway [380] extending through the elongate member between the first opening and the second opening at the end portions of the elongate member 
where said first end portion has a first beveled end portion (labeled in second copy of Figure 3B above) on an outer surface of said longitudinal member with a critical bend point located a distance from said opening of said first end portion substantially equal to a radius of said fluid pathway (Figure 3B), and where said elongate member has a radial thickness at a critical bend portion substantially equal to the radius of the fluid pathway to resist folding of said end portion during insertion and use of said catheter (Figure 3B), wherein said first beveled portion is at a first angle and said first end portion includes a second beveled portion (labeled in second copy of Figure 3B above) extending from said first beveled portion at a second angle that is different from said first angle (Figure 3B)

	In regards to claim 14, in the modified device of Adams et al and Beal et al, Adams et al teaches wherein the critical bend point is positioned along said first beveled end portion (Figure 3B).
	In regards to claim 15, in the modified device of Adams et al and Beal et al, Adams et al is silent about wherein said first beveled end portion is at a inclined angle of about 30 degrees relative to a longitudinal axis of said elongate member and where said catheter at said critical bend point has a radial thickness of about 0.003 inch. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said first beveled end portion, of the modified device of Adams et al and Beal et al, to be at a inclined angle of about 30 degrees relative to a longitudinal axis of said elongate member, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Adams et al and Beal et al would not operate differently with the first beveled end portion at the claimed inclined angle. Further, Applicant places no criticality on the claimed inclined angle. And it would have been obvious to a person having ordinary skill in the Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Adams et al and Beal et al would not operate differently with the catheter at the critical bend point having the claimed radial thickness. Further, Applicant places no criticality on the claimed radial thickness.
	In regards to claim 16, in the modified device of Adams et al and Beal et al, Adams et al is silent about wherein said catheter is between 24 gauge and 28 gauge, said first radial thickness is about 0.0029 to 0.004 inch and said first beveled portion is at an angle of not more than 30°. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said catheter, of the modified device of Adams et al and Beal et al, to be between 24 gauge and 28 gauge, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Adams et al and Beal et al would not operate differently with the claimed gauge. Further, Applicant places no criticality on the claimed range of the gauge. And it would have been obvious to a person Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Adams et al and Beal et al would not operate differently with the claimed first radial thickness. Further, Applicant places no criticality on the claimed first radial thickness. And it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said first beveled portion, of the modified device of Adams et al and Beal et al, to be at an angle of not more than 30°, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Adams et al and Beal et al would not operate differently with the first beveled portion at the claimed angle. Further, Applicant places no criticality on the claimed angle.
	In regards to claim 18, in the modified device of Adams et al and Beal et al, Adams et al teaches wherein said first angle of said first beveled end portion is greater than said second angle of said second beveled portion with respect to a longitudinal axis of said elongate member 

	In regards to claim 20, Adams et al teaches a method of administering a substance to a patient by a medical device, comprising: 
introducing a catheter [314] into the patient (paragraph [0013]), said catheter having a elongate member [314] with a side wall [354], a first end, a second end, a first opening [342] at the first end and a second opening (at proximal end of catheter [314]) at the second end, a fluid pathway [380] through the elongate member extending between the first end and the second end, the first end portion having a first beveled portion (labeled in second copy of Figure 3B above) with a first angle and a second beveled portion (labeled in second copy of Figure 3B above) at a second angle, and where the first beveled portion has a thickness at a distance from the first end corresponding to 
introducing the substance (infusant) through the catheter to the patient (paragraph [0043])
However, Adams et al does not teach a tapered portion extending from the second beveled portion at a second angle. Beal et al teaches a method, comprising a first beveled portion [52] and a second beveled portion [54], and a tapered portion extending from said second beveled portion at a second angle (as paragraph [0030] states “the shaped region can include more than two curved portions”, which includes three curved portions, Beal et al is understood to teach a first beveled portion (first curved portion [52]), a second beveled portion (second curved portion [54]), and a tapered portion (third curved portion of the three curved portions)). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method, of Adams et al, to have a tapered portion, as taught by Beal et al, as the length, magnitudes, and shape configurations of the device, which includes the first beveled portion, the second beveled portion, and the tapered portion, can be varied if desired (paragraph [0030]) in order to prevent deformation or peeling away of the distal end of the elongate member should the distal end encounter resistance or an obstacle during insertion by providing a smoothly curved and transitioning outer surface while also ensuring sufficient wall thickness at the distal end thereof, which in turn enables the elongate member to proceed past the obstruction or resistance without damaging the elongate member or patient vasculature (paragraph [0035]).
	In regards to claim 21, in the modified method of Adams et al and Beal et al, Adams et al teaches wherein said thickness at a distance from said first end substantially is equal to a radius .  
	
Response to Arguments
Applicant's arguments filed June 7, 2021, have been fully considered but they are not persuasive:
	In regards to claims 1 and 13, Applicant argued: Claim 1 is amended to recite the tapered portion extending from the first beveled at an angle less than an angle of the first beveled portion. Claim 13 is amended to include the subject matter of claim 17 to overcome this rejection. Adams does not relate to a device having a thickness at a point where bending and occlusion can occur. Adams does not teach a wall thickness to inhibit occlusion at the point spaced from the tip corresponding to the radius of the fluid pathway. As disclosed in the present specification, the invention is directed to the discovery that the folding and occlusion of a catheter after insertion in a patient can be avoided by providing a wall thickness at a point corresponding to the distance from the tip corresponding to the radius of the fluid passageway in the device, referred to as the critical bend point. By providing a wall thickness at the critical bend point to prevent folding can inhibit occlusion during use. There is no teaching or disclosure in Adams that the device will function in the manner of the claimed device. Adams is not directed to the problem of occlusion of a catheter tip during use. Adams is concerned with a catheter having infusion holes through the side wall of the catheter to deliver a fluid. The holes is the side wall of the catheter of Adams does not address the problem of occlusion of the tip by folding of the catheter wall. Adams does not recognize the point in the side wall where folding and occlusion occurs and does not provide a wall thickness to inhibit occlusion at a distance from the 
	In regards to claims 8 and 13, Applicant argued: Beal does not disclose or suggest a medical device having a first bevel with a wall thickness at a point corresponding to the radius of a fluid pathway for inhibiting-10- Serial No. 16/345,447occlusion. Beal does not disclose a medical device having a first bevel with a thickness to inhibit bending in combination with a second bevel and a tapered . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783